Simmons, Justice.
Under the facts of this case, the trial judge did not err in dissolving the garnishment and dismissing the *482same against tbe trustees for tbe asylum. These trustees were officers of the State. Code, §73. The money which they had in their hands belonged to tbe State, and they held it as its officers. Officers of the State having money in their hands to which .individuals are entitled, are not liable to the creditors of those individuals to the process of attachment, garnishment and the like. Divine v. Harvie, 18 Am. Dec. 194, and note, p. 200; 1 Freeman on Judg. §132; 2 Wade on Attachment, §418; Drake on Attachment, §512. In the case of Buchanan v. Alexander, 4 How. (H. S.) 20, the court said: “ So long as money remains in the hands of a disbursing officer, it is as much the money of the United States as if it had not been drawn from the treasury. Until paid over by the agent of the government to the person entitled to it, the fund cannot, in any legal sense, be considered a part of his effects.”

Judgment affirmed.